89 S.E.2d 738 (1955)
243 N.C. 68
NORTH CAROLINA STATE HIGHWAY AND PUBLIC WORKS COMMISSION
v.
N. S. MULLICAN, Widower, et al.
NORTH CAROLINA STATE HIGHWAY AND PUBLIC WORKS COMMISSION
v.
Paul E. HARPER, et al.
NORTH CAROLINA STATE HIGHWAY AND PUBLIC WORKS COMMISSION
v.
Ray B. JOHNSON, et al.
Nos. 400, 401, 403.
Supreme Court of North Carolina.
November 2, 1955.
*739 R. Brookes Peters, Raleigh, Blackwell, Blackwell & Canady, Winston-Salem, for petitioner-appellant in No. 400.
R. Brookes Peters, Raleigh, Womble, Carlyle, Sandridge & Rice, Winston-Salem, for petitioner-appellant in No. 401.
R. Brookes Peters, Raleigh, McKeithen, Graves & Robinson, Winston-Salem, for petitioner-appellant in No. 403.
Deal, Hutchins & Minor, Winston-Salem, for respondents-appellees in all cases.
PER CURIAM.
Appellant, petitioner, challenge right of resident judge to hear and pass upon the appeal from the Clerk of Superior Court. As to this, the statute G.S. § 1-272 expressly declares that appeals lie to the judge of the Superior Court having jurisdiction, either in term or vacation, from judgments of the Clerk of the Superior Court in all matters of law or legal inference. The appeals here involve matters of law or legal inferences. And the cases are controlled by decision of this Court in former case of North Carolina State Highway Commission and Public Works v. Pardington, 242 N.C. 482, 88 S.E.2d 102, on authority of which the judgments from which these appeals are taken will be, and they are hereby
Affirmed.